Citation Nr: 1022183	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-22 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at Gilmore Memorial Hospital on February 3, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Memphis, Tennessee.  

In April 2010, the Veteran testified at a video-conference 
hearing before the undersigned veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran received medical treatment at Gilmore 
Memorial Hospital on February 3, 2008, for a medical 
emergency.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Gilmore Memorial Hospital on 
February 3, 2008, was not authorized prior to the Veteran's 
undergoing that treatment and an application was not made to 
VA within 72 hours after the hour of admission for 
authorization.

3.  The Veteran has been awarded compensation for total 
disability, permanent in nature, resulting from a service-
connected disability, effective prior to the date of the 
services rendered at Gilmore Memorial Hospital on February 3, 
2008; the effective date of the permanent and total rating 
was May 21, 1993.

4.  The Veteran was seen at Gilmore Memorial Hospital on 
February 3, 2008, and VA facilities were not feasibly 
available.




CONCLUSION OF LAW

Payment or reimbursement for medical expenses incurred at 
Gilmore Memorial Hospital on February 3, 2008, is warranted.  
38 U.S.C.A. § 1728 (West 2002 & Supp. 2009); 38 C.F.R. § 
17.120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

In a December 1992 rating decision, the RO determined that 
the Veteran's service-connected nervous disorder was 
permanent and total in nature.  The effective date of the 
permanent and total rating was May 21, 1993.  

On February 3, 2008, the Veteran was admitted via the 
emergency room at Gilmore Memorial Hospital.  The Veteran and 
his spouse testified that the Veteran had the flu and had 
been having respiratory distress.  He was coughing which 
aggravated a cervical spine condition and caused spasms.  In 
addition, he was finding it increasingly difficult to 
breathe.  They called VA and were told by an operator to go 
to the nearest medical facility since the closest VA facility 
was 2-3 hours away and the local clinic was closed since it 
was after hours and they would have to wait until the weekend 
was over for the local clinic to reopen the next Monday.  The 
Veteran related that he was having problems breathing and was 
feeling dizzy and "out of it."

A review of the medical records from Gilmore Memorial 
Hospital show that the Veteran was admitted into the 
emergency room on February 3, 2008.  His chief complaint was 
cough and chest congestion.  The Veteran related that the 
symptoms had their onset about 2 weeks ago, but had worsened 
over the past two days.  His sputum was blood-tinged.  
Various testing and a chest x-ray were performed.  The 
Veteran was placed on antibiotics and was discharged the same 
day.  

While the AOJ considered the Veteran's claim under the 
Millennium Bill, it must first be determined whether the 
Veteran is eligible for reimbursement under 38 U.S.C.A. § 
1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002(i).  There 
is no prejudice in the Board making this determination, as 
the claim is being granted.

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
services.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

Non-VA treatment at the expense of VA must be authorized in 
advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. 
App. 539, 541 (1997); see also VAOPGCCONCL 1-95, at 9 (Mar. 
31, 1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  In the case of an emergency 
that existed at the time of admission, an authorization may 
be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission.  38 C.F.R. § 
17.54.

Under the provisions of 38 C.F.R. § 17.52(a), VA may contract 
with non-VA facilities for care in accordance with the 
provisions of this section when VA facilities or other 
government facilities are not capable of furnishing 
economical hospital care or medical services because of 
geographic inaccessibility or are not capable of furnishing 
care or services required.  When demand is only for 
infrequent use, individual authorizations may be used. 
Normally, however, such care in public or private facilities 
will only be authorized, whether under a contract or an 
individual authorization, under the specific circumstances 
delineated in 38 C.F.R. § 7.52(a) which include treatment for 
a disability of a veteran with a permanent and total rating.

In this case, the record reflects that there was no advance 
authorization for payment of the private medical expense 
incurred at Gilmore Memorial Hospital on February 3, 2008.  
Although the Veteran called a VA operator, there was no 
express VA approval for the private treatment.  After 
receiving the private treatment, the Veteran did not make an 
application to VA within 72 hours after the hour of admission 
for authorization.  

Therefore, there was no preauthorization and no record of 
application made to VA within 72 hours after the hour of 
admission to the private facility.  38 C.F.R. § 17.54.

Thus, there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses 
provided Gilmore Memorial Hospital on February 3, 2008.  
Accordingly, the Board must conclude that prior authorization 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with the private treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

As noted, the Veteran had a total disability, permanent in 
nature, resulting from a service-connected disability.  Thus, 
that criterion is met.

The treatment rendered Gilmore Memorial Hospital on February 
3, 2008 was provided on an emergent basis as the Veteran was 
having trouble breathing and was coughing up blood-tinged 
mucus.  The Veteran is competent to make that assessment.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).  Further, no VA or other Federal facilities were 
feasibly available as the record establishes that the local 
clinic was closed and the nearest main VA facility was too 
far away to be prudently sought, given the Veteran's symptom 
of having problems breathing.

Accordingly, the three enumerated criteria have been met for 
entitlement to payment or reimbursement for unauthorized 
medical services provided at Gilmore Memorial Hospital on 
February 3, 2008.  Therefore, since the criteria under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 have been met, the 
claim for reimbursement is granted.


ORDER

Payment or reimbursement for medical expenses incurred at 
Gilmore Memorial Hospital on February 3, 2008, is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


